 Case 3:12-cv-00733-DMS-WVG Document 128 Filed 12/04/20 PageID.9150 Page 1 of 2



     William E. Thomson, Jr. (SBN 47195)
 1   wthomson@brookskushman.com
     BROOKS KUSHMAN P.C.
 2   445 S. Figueroa St., Suite 3100
     Los Angeles, CA 90071-1635
 3   Telephone (213) 622-3003
 4   Frank A. Angileri (Pro Hac Vice)
     fangileri@brookskushman.com
 5   Thomas W. Cunningham (Pro Hac Vice)
     tcunningham@brookskushman.com
 6   1000 Town Center, Twenty-Second Floor
     Southfield, MI 48075-1238
 7   Telephone: (248) 358-4400
     Facsimile: (248) 358-3351
 8
     Attorneys for Defendants
 9   DOMINO’S PIZZA, LLC and DOMINO’S PIZZA, INC.
10
                        UNITED STATES DISTRICT COURT
11
                     SOUTHERN DISTRICT OF CALIFORNIA
12
13                             SAN DIEGO DIVISION

14
     AMERANTH, INC.                        Lead Case No.: 3:12-cv-0733-DMS-WVG
15
16   v.                                    DOMINO’S PIZZA, LLC AND
                                           DOMINO’S PIZZA, INC.’S REPLY IN
17   DOMINO’S PIZZA, INC. and              SUPPORT OF ITS SECOND RENEWED
18   DOMINO’S PIZZA, LLC                   MOTION TO DECLARE CASE
                                           EXCEPTIONAL AND AWARD
19                                         ATTORNEY FEES AND NON-TAXABLE
                                           COSTS
20
21                                         Judge:      Hon. Dana M. Sabraw
                                           Date:       December 11, 2020
22                                         Time:       1:30 p.m.
23                                         Location:   Courtroom 13A

24                                         HIGHLY CONFIDENTIAL -
25                                         ATTORNEY EYES ONLY

26
                 DOCUMENT FILED UNDER SEAL
27
28
 Case 3:12-cv-00733-DMS-WVG Document 128 Filed 12/04/20 PageID.9151 Page 2 of 2




 1                            CERTIFICATE OF SERVICE
 2
 3         The undersigned certifies that counsel of record who are deemed to have
 4   consented to electronic service are being served on December 4, 2020, with a copy
 5   of this document via the Court’s CM/ECF system per Local Rules and counsel will
 6   also be served by electronic mail, facsimile, overnight delivery and/or first class mail
 7   on this date.
 8
 9                                           By: /s/ Thomas W. Cunningham
                                            Attorneys for Defendants DOMINO’S PIZZA,
10                                          LLC and DOMINO’S PIZZA, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
